                                                              Case 2:19-cv-02058-JAD-NJK Document 52
                                                                                                  51 Filed 01/22/21
                                                                                                           01/21/21 Page 1 of 2



                                                         1    JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                         2    KEMP & KEMP, ATTORNEYS AT LAW
                                                              7435 W. Azure Drive, Suite 110,
                                                         3
                                                              Las Vegas, NV 89130
                                                         4    (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                         5    Attorney for Plaintiff Stephen Musin

                                                         6                                 UNITED STATES DISTRICT COURT
                                                                                               DISTRICT OF NEVADA
                                                         7

                                                         8                                                   ***

                                                         9    STEPHEN MUSIN,                        )
                                                                                                    )
                                                         10                                         )
                                                                               Plaintiff,           )             Case No.: 2:19-cv-2058-JAD-NJK
                                                                                                    )
                                                         11                                         )
                                                                     vs.                                          STIPULATION AND ORDER TO
                                                                                                    )             EXTEND TIME FOR PLAINTIFF TO
                                                         12                                         )             RESPOND TO DEFENDANTS’
                                                         13   HONEYWELL INTERNATIONAL, INC., a ))                 MOTION TO DISMISS
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                              Delaware Corporation; MISSION SUPPORT )                 (FIRST REQUEST)
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14   AND TEST SERVICES, LLC, a Delaware    )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              Limited Liability Company; MARK       )
                                                         15   MARTINEZ, an individual,              )
                                                                                                    )                      ECF No. 51
                                                         16                                         )
                                                                               Defendants.          )
                                                         17

                                                         18          The parties, by and through their respective counsel, hereby stipulate to extend the
                                                         19   time for Plaintiff to respond to Defendants Mission Support and Test Services, LLC and
                                                         20
                                                              Martinez’s partial Motion to Dismiss (ECF No. 49) from the current due date of Friday,
                                                         21
                                                              January 29, 2021 through and including Friday, February 12, 2021.
                                                         22
                                                                     This is the first request for an extension of this deadline. The parties provide the
                                                         23
                                                              following information to the Court regarding the proposed extension of time:
                                                         24

                                                         25               1. Plaintiff’s counsel is scheduled to be on vacation during the week of January

                                                         26                  25, 2021 when the response is currently do and he will require additional time

                                                         27                  to catch up from other work when he returns to the office on February 1,
                                                         28

                                                                                                              1
                                                              Case 2:19-cv-02058-JAD-NJK Document 52
                                                                                                  51 Filed 01/22/21
                                                                                                           01/21/21 Page 2 of 2



                                                         1                     2021.
                                                         2                 2. Additionally, Plaintiff’s counsel is facing a very heavy workload with appellate
                                                         3
                                                                               briefing due in a Supreme Court of Nevada matter and a reply brief due to the
                                                         4
                                                                               Ninth Circuit Court of Appeals (although an extension will likely be sought
                                                         5
                                                                               for that one) during this same time period.
                                                         6
                                                                           3. There are no pressing deadlines or any other matters in this case that will be
                                                         7

                                                         8                     affected by this two-week extension.

                                                         9             This stipulation to extend the deadline is made in good faith and not for purposes of

                                                         10   delay.
                                                         11
                                                                       Respectfully submitted this 21st day of January, 2021.
                                                         12
                                                              JACKSON LEWIS LLP                                       KEMP & KEMP
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              /s/ Deverie J. Christensen                              /s/ James P. Kemp
                                                         15   Deverie J. Christensen, Bar No. 6596                    James P. Kemp, Bar No. 6375
                                                              Daniel I. Aquino, Bar No. 12682                         7435 W. Azure Drive, Suite 100
                                                         16   300 S. Fourth Street, Suite 900                         Las Vegas, Nevada 89130
                                                              Las Vegas, Nevada 89101                                 Attorney for Plaintiff Stephen Musin
                                                         17

                                                         18   Paul V. Kelly (admitted pro hac vice)
                                                              75 Park Plaza
                                                         19   Boston, MA 02116
                                                              Attorneys for Defendants
                                                         20   Mission Support and Test Services LLC,
                                                              Mark Martinez, and Honeywell International Inc.
                                                         21

                                                         22

                                                         23
                                                                                                       IT IS SO ORDERED:
                                                         24

                                                         25
                                                                                                       UNITED STATES DISTRICT JUDGE
                                                         26
                                                                                                                    1-22-21
                                                                                                       Dated:______________________________
                                                         27

                                                         28

                                                                                                                 2
